                 Case 1:20-cv-04277-PKC Document 34 Filed 09/08/20 Page 1 of 1




                                           STATE OF NEW YORK
                                     OFFICE OF THE ATTORNEY GENERAL

 LETITIA JAMES                                                                                  DIVISION OF STATE COUNSEL
ATTORNEY GENERAL                                                                                    LITIGATION BUREAU



                                                September 8, 2020

    By ECF
    The Honorable P. Kevin Castel
    United States District Judge
    United States Courthouse
    500 Pearl St.
    New York, NY 10007-1312

            Re:      Ent Int’l Realty Corp., et al., v. Cuomo, et al., 20-cv-4277 (PKC)
                     Unopposed Motion to Dismiss

    Dear Judge Castel:

            The New York State Office of the Attorney General represents the Governor of the State
    of New York (“Governor Cuomo”) in connection with this matter. I write to respectfully request
    that the Court deem Governor Cuomo’s motion to dismiss as unopposed and fully submitted for
    decision.

            On August 7, 2020, pursuant to the briefing schedule set by the Court, (ECF No. 22),
    Governor Cuomo filed a motion to dismiss and opposition to Plaintiffs’ motion for a preliminary
    injunction. (ECF Nos. 31-33). The New York City Defendants filed similar briefing on that same
    date. (ECF Nos. 28-30). Plaintiffs’ opposition to the motions to dismiss and reply in support of
    their motion for a preliminary injunction was due on August 28, 2020, but they have failed to file
    or serve an opposition or any further briefing. For that reason, Governor Cuomo respectfully
    requests that his motion to dismiss be deemed unopposed and fully submitted for decision.

            Thank you for your consideration of this request.

                                                      Respectfully submitted,

                                                      /s/ Owen T. Conroy
                                                      Owen T. Conroy
                                                      Assistant Attorney General

    cc: All counsel of record (via ECF)




                     28 LIBERTY STREET, NEW YORK, NY 10005 ● PHONE (212) 416-8610 ● WWW.AG.NY.GOV
